BROWNING, J.
Appellant’s convictions for both grand theft and grand theft of a motor vehicle violate double jeopardy principles because the items forming the basis for the grand theft charge were not stolen in a distinct criminal act, but simply happened to be inside the car when it was stolen. See Mixson v. State, 857 So.2d 362 (Fla. 1st DCA 2003). Accordingly, we affirm the conviction and sentence as to Count I, grand theft of a motor vehicle, reverse the conviction as to Count II, grand theft, and direct the lower tribunal to vacate the conviction and sentence as to Count II.
ALLEN and PADOVANO, JJ., concur.